July 18, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    CLEAR LAKE CENTER, L.P., Appellant

NO. 14-12-00414-CV                           V.

                        GARDEN RIDGE, L.P, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Garden Ridge,
L.P, signed, April 27, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment.

       Therefore, we REVERSE those portions of the trial court’s judgment
awarding appellee (a) $470,087.53 on its breach of contract claim; (b) attorney’s
fees in the amount of $530,000.00; (c) costs; (d) prejudgment interest; and (e)
postjudgment interest. We RENDER judgment that appellee’s claims accruing
before September 10, 2005, are barred by the statute of limitations. We REMAND
for a new trial. We AFFIRM the trial court’s judgment in all other respects.

      We order appellee to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.